 


109 HCON 262 IH: Supporting the observance of National Latino AIDS Awareness Day on October 15th, 2005, and for other purposes.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 262 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. Solis (for herself, Ms. Pelosi, Mr. McDermott, Ms. Wasserman Schultz, Mr. Grijalva, Ms. Roybal-Allard, Mr. Reyes, Mr. Ortiz, Mr. Honda, Mr. Pallone, Mrs. Jones of Ohio, Mrs. McCarthy, Mr. Waxman, Mr. Lantos, Mr. Gutierrez, Mr. Cuellar, Mr. Moran of Virginia, Ms. Millender-McDonald, Mr. McGovern, Ms. Linda T. Sánchez of California, Mr. Sherman, Ms. Norton, Mr. Conyers, Mr. Berman, Mr. Towns, Mr. Crowley, Mr. Rush, Mr. Scott of Virginia, Mr. Serrano, Mr. Rangel, Mrs. Christensen, Mr. Meek of Florida, Mr. Gonzalez, Ms. Eddie Bernice Johnson of Texas, Ms. Zoe Lofgren of California, Mrs. Napolitano, Ms. Lee, Mr. Lewis of Georgia, Mr. Payne, Ms. Velázquez, Ms. Loretta Sanchez of California, Mr. Wynn, Ms. Woolsey, Ms. Kilpatrick of Michigan, Ms. Watson, Mr. Becerra, Mr. Hinchey, Mr. Kucinich, Mr. Davis of Illinois, Mr. Costa, Mr. Menendez, Mr. Fortuño, Mrs. Bono, Mr. Schiff, Mr. Engel, Mr. Stark, Ms. Jackson-Lee of Texas, Mr. Baca, Mr. Kildee, Mr. Al Green of Texas, Ms. Corrine Brown of Florida, Mrs. Capps, Ms. Baldwin, and Mr. Pastor) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Supporting the observance of National Latino AIDS Awareness Day on October 15th, 2005, and for other purposes. 
 
Whereas Latinos represent only 14 percent of the population of the United States and account for 20 percent of AIDS cases nationally; 
Whereas 40,000 new cases of HIV are expected to be diagnosed in the United States every year; 
Whereas AIDS-related illnesses represent the fourth leading cause of death among Latinos ages 25 to 44; 
Whereas, among racial and ethnic groups, Latinos are rated the second highest in the number of diagnoses of AIDS; 
Whereas education and yearly examinations are the key components of early detection; 
Whereas observing a National Latino AIDS Awareness Day would provide a special opportunity to offer education on the importance of annual examinations; and 
Whereas it would be appropriate to observe October 15, 2005, as National Latino AIDS Awareness Day: Now, therefore, be it 
 
That the Congress— 
(1)supports the observance of National Latino AIDS Awareness Day in order to provide a special opportunity to offer education on the importance of prevention and treatment; 
(2)salutes the more than 76,000 Latino AIDS survivors in the United States and the efforts of individuals living with HIV/AIDS, volunteers, and professionals who combat AIDS each day; 
(3)recognizes and applauds national and community organizations for their work in promoting awareness about AIDS, providing information, and offering treatment to those who suffer from the disease; and 
(4)urges organizations and health practitioners to use this opportunity to promote awareness about AIDS, and to support and to encourage yearly testing. 
 
